DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on December 20, 2021 has been entered. The claims pending in this application are claims 29-47.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on December 20, 2021. Claims 29-47 will be examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 29-34 and 37-46 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gijssel et al., (Carcinogenesis, 19, 219-222, 1998) as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007). 
Regarding claims 29, 31, 33, 37, 39, 41, 43, and 45, since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption/Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Since said chromogenic moiety in claim 39 can be a fluorescent dye such as rhodamine, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that “[T]SA is easily integrated into any protocol alter an initial addition of horseradish peroxidase (MRP). The MRP is used to catalyze the deposition and binding of a labeled (e.g , biotin, DNP or other labeling moieties) tyramide onto tissue sections or cell preparations previously blocked with proteins. This reaction is quick (less than 10 minutes). The binding is covalent because the reaction Intermediately dimerizes with tyrosine residues on the surface-bound endogenous proteins. These labels can then be detected by standard chromogenic or fluorescent techniques. Since the added labels are only deposited proximal to the enzyme site, there is minimal, if any, loss of resolution” and one tyramide is conjugated to one fluorescent dye (see pages 3 and 6), Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. disclose a tissue staining method, comprising: (a) contacting a tissue sample that possibly contains a target antigen (ie., p53 protein) with a detection probe comprising a primary antibody specific for the target antigen (ie., anti-p53 monoclonal or polyclonal antibody), a polypeptide or nucleic acid, whereby the primary antibody binds to the target antigen if the target antigen is present in the tissue sample, and then washing the tissue sample to remove detection probe that is not bound to the target antigen, thereby producing an antibody- the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a 
Regarding claims 30, 32, 34, 38, 40, 42, 44, and 46, since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption/Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. The excitation wavelength spectrum may be a very narrow or broader band, or it may be all beyond a cutoff level. The emission spectrum is usually sharper than the excitation spectrum, and it is of a longer wavelength and correspondingly lower energy. Excitation energies range from ultraviolet through the visible spectrum, and emission energies may continue from visible light into the near infrared region” (see page 2 of  “Fluorophore” from Wikipedia), a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Since said first chromogenic moiety in claim 40 can be a fluorescent dye such as rhodamine, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that “[T]SA is easily integrated into any protocol alter an initial addition of horseradish peroxidase (MRP). The MRP is used to catalyze the deposition and binding of a labeled (e.g , biotin, DNP or other labeling moieties) tyramide onto tissue sections or cell preparations previously blocked with proteins. This reaction is quick (less than 10 minutes). The binding is covalent because the reaction Intermediately dimerizes with tyrosine residues on the surface-bound endogenous proteins. These labels can then be detected by standard chromogenic or fluorescent techniques. Since the added labels are only deposited proximal to the enzyme site, there is minimal, if any, loss of resolution” and one tyramide is conjugated to one fluorescent dye (see pages 3 and 6), Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. disclose a tissue staining method, comprising: (a) contacting a tissue sample that possibly contains a target antigen (ie., p53 protein), a polypeptide or nucleic acid, with a detection probe comprising a primary antibody specific for the target antigen (ie., anti-p53 monoclonal or polyclonal antibody), whereby the primary antibody binds to the target antigen if the target antigen is present in the tissue sample, and then washing the tissue sample to remove detection probe that is not bound to the target antigen, thereby producing an antibody-target complex comprising the primary antibody bound to the target antigen; (b) after step (a), contacting the tissue sample with a labeling conjugate comprising a secondary antibody (ie., biotinylated horse anti-mouse antibody or biotinylated goat anti-rabbit antibody) and an enzyme (ie., avidin-horseradish peroxidase), wherein the secondary antibody is specific for the primary antibody, and the enzyme is a peroxidase,  the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 30, the secondary antibody is an anti-species antibody against the species of the primary antibody, wherein the primary antibody is a rabbit, or mouse antibody and the secondary antibody is a goat antibody (ie., biotinylated goat anti-rabbit antibody) as recited in 
Therefore, Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teach all limitations recited in claims 29-34 and 37-46.
Response to Arguments
In page 12, third paragraph bridging to page 17, first paragraph of applicant’s remarks, applicant argues that “[I]t appears to be undisputed that Gijssel describes a method that is restricted to fluorescence detection. For example, in the description of the methods used, Gijssel states that ‘The slides were mounted in Vectrashield (Vector Laboratories) and examined with a Nikon Optiphot microscope with fluorescence equipment and the appropriate filters’ (Gijssel, pg. 221, left column). Similarly, in describing their results, Gijssel states that ‘A strong, specific fluorescence signal for p53 was found in hepatocytes of rats. . . .’ (Gijssel, pg. 219, abstract).The cited methods of PerkinElmer are likewise restricted to fluorescence detection. PerkinElmer discloses staining methods including the use of either biotinyl tyramide or fluorophore tyramide. The present rejection is understood to be based on allegations concerning samples containing the fluorophore tyramide complexes, e.g., depicted in the diagrams on pages 3 and 6-7. By contrast, the disclosures concerning biotinyl tyramide complexes in PerkinElmer, e.g., on pgs. 8-11, are biotinyl tyramide in combination with other components such as streptavidin (SA) conjugated to an enzyme, i.e., ‘SA-HRP followed by horseradish peroxidase catalyzed chromogen’ or ‘SA-AP [alkaline phosphatase] followed by alkaline phosphatase catalyzed chromogen’ (PerkinElmer, pg,. 10). In these instances the chromogen is deposited as an insoluble product of the enzymatic reaction with horseradish peroxidase or alkaline phosphatase. None of these techniques involve methods wherein a the
enzyme of the labeled complex catalyzes conversion of the phenolic moiety into a reactive species comprising the chromogenic moiety which then covalently binds to a location as specified in the rejected claims (see, e.g., claims 29, step (c); and claim 30, step (c)). Thus, as elicited above, the disclosures of PerkinElmer concerning biotinyl tyramide and concerning chromogen deposition are not pertinent to the present rejection. Disclosures concerning methods involving use of a fluorophore tyramide are shown in diagrams on pages 3 and 6-7 of PerkinElmer. In each instance the use of use of conventional fluorescence is indicated. Particularly, page 3 describes the figure as ‘Diagram of TSA direct fluorescence detection’ standard’ fluorescence techniques, while pages 6 and 7 each instruct the user to perform ‘Visualization via Fluorescence Microscopy’ (emphasis added). Thus, the portion of PerkinElmer relied upon in the rejection substantially relates to fluorescent detection methods wherein targets on a sample, e.g., a tissue is detected by staining the sample with a label that emit a fluorescent signal, which fluorescent signal when detected provides for the detection of one or more targets on the sample. Applicant submits that such visualization techniques are understood in the art to involve illumination with an excitation wavelength which causes the fluorophore to emit a visible signal at a different wavelength. Therefore, as elicited above, PerkinElmer instructs the use of a fluorophore tyramide to produce a sample suitable for conventional fluorescence microscopy. By contrast, claims 29 and 30 relates to methods intended for use with absorbance-based microscopy. Further, as amended, claims 29 and 30 each specify that ‘the deposited chromogen produces a colored signal that provides for the detection of the target antigen when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light, wherein said colored signal is the absorbance of the light by the deposited chromogen.’
Accordingly, because both Gijssel and PerkinElmer teach methods utilizing fluorescence microscopy, while the present claims relate to methods wherein “said colored signal is the absorbance of the light by the deposited chromogen”, Gijssel as evidenced by PerkinElmer fails to anticipate presents claim 29 and 30. Dependent claims 31-34 and 37-46 are not anticipated for at least the same reasons. Thus, significantly, Gijssel as evidenced by PerkinElmer fails to teach detection methods as claimed wherein a chromogen which gives rise to a colored signal is covalently bound to the biological sample and “the deposited chromogen produces a colored signal that provides for the detection of the target antigen when exposed to light. . . wherein said colored signal is the absorbance of the light by the deposited chromogen” as recited in claims 29 and 30. The clear differences between the claimed methods and the fluorescence-based methods of Gijssel and PerkinElmer is further supported by a Declaration by Dr. Larry Morrison pursuant to 37 C.F.R. § 1.132 ( ‘Declaration’) submitted in the prosecution of a granted priority application. As noted therein, Dr. Morrison is an expert in the field. In his Declaration, Dr. Morrison states that fluorescent dyes are typically deposited at much lower concentrations that chromogens (Declaration, paragraph 6.) Furthermore, if chromogens were deposited at concentrations similar to fluorescent materials, they would not be detectable by brightfield microscopy. A chromogen-based brightfield detection method has several advantages over a fluorescent-based darkfield detection approach. In paragraphs 9-11, Dr. Morrison describes some of these advantages, including not requiring a darkened room and dark-adapted eyes, lower costs, greater ability to evaluate tissue/cellular morphology, and the fact that most anatomical pathologists are trained on and prefer using a brightfield microscope. Dr. Morrison also describes some of the problems associated with the currently available chromogen-based detection approaches. In these processes, the chromogens are not covalently attached to a substrate. The precipitated chromogens may be removed during post-deposition processing steps. It is difficult to develop new chromogens that have the desired spectral characteristics and can be precipitated in situ from a suitable precursor (id. paragraphs 12-13). Accordingly, designing and/or selecting chromogens for use in multiplexed assays where detection is based on the current, chromogen- precipitation approach is difficult. Also, because pathologists prefer to use brightfield microscopy, there has been an ongoing but unmet need to develop new methodologies for utilizing chromogen reagents. In view of the advantages of a chromogen-based brightfield detection method, and the issues with the current, commercially available chromogens, Dr. Id, paragraph 14.) For these additional reasons, claims 29, 30, and 47 is not anticipated by (or obvious over) the cited references”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
First, claim 29 or 30 does not require to use an absorbance-based microscopy as argued by applicant. 
Second, since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption/Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. The excitation wavelength spectrum may be a very narrow or broader band, or it may be all beyond a cutoff level. The emission spectrum is usually sharper than the excitation spectrum, and it is of a longer wavelength and correspondingly lower energy. Excitation energies range from ultraviolet 
through the visible spectrum, and emission energies may continue from visible light into the near infrared region” (see page 2 of  “Fluorophore” from Wikipedia), a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Since said chromogenic moiety in claim 39 or 40 can be a fluorescent dye such as rhodamine, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teach that said colored signal (ie., a fluorescent signal) is the absorbance of the light by the deposited chromogen (ie., the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 29 or 30. 
Third, the examiner cannot locate Declaration by Dr. Larry Morrison mentioned by applicant. Since applicant argues that “[D]r. Morrison states that fluorescent dyes are typically deposited at much lower concentrations that chromogens. (Declaration, paragraph 6.) Furthermore, if chromogens were deposited at concentrations similar to fluorescent materials, they would not be detectable by bright field microscopy”, this indicates that Dr. Morrison’s declaration is based on that fluorescent dyes and chromogenic moieties are different materials and have different properties. However, this is not a case in claim 29 or 30 since claim 39 or 40 clearly indicates that the first chromogenic moiety can be a fluorescent dye such as rhodamine. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35, 36, and 47 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. as applied to claims 29-34 and 37-46 above, and further in view of May et al., (US 2012/ 0171668 A1, priority date: December 30, 2010). 
The teachings of Gijssel et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose that the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety, polyethylene glycol as recited in claim 35, the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic 
May et al., teach that “the detectable label or hapten is attached to the tyramine compound via a linker, such as an aliphatic linker, a heteroaliphatic linker, or any other flexible attachment moiety with comparable reactivities. For example, a tyramine compound can be covalently modified with a detectable label via a heterobifunctional polyalkyleneglycol linker such as a heterobifunctional polyethyleneglycol (PEG) linker” (see paragraph [0178]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 35, 36, and 47 wherein the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety, polyethylene glycol in view of the prior arts of Gijssel et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and May et al..  One having ordinary skill in the art would have been motivated to do so because May et al., have shown that “the detectable label or hapten is attached to the tyramine compound via a linker, such as an aliphatic linker, a heteroaliphatic linker, or any other flexible attachment moiety with comparable reactivities. For example, a tyramine compound can be covalently modified with a detectable label via a heterobifunctional polyalkyleneglycol linker such as a heterobifunctional polyethyleneglycol (PEG) linker” (see paragraph [0178]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make a signaling conjugate by joining a chromogenic moiety and a phenolic moiety using a heterobifunctional polyethyleneglycol (PEG) linker and perform the methods recited in claims 35, 36, and 47 using the signaling conjugate comprising the phenolic moiety and the  et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and May et al..  
Response to Arguments
In page 17, second paragraph bridging to page 18, second paragraph of applicant’s remarks, applicant argues that “[T]he deficiencies of Gijssel and PerkinElmer are set forth in the preceding section of this response. May fails to sure these deficiencies and therefore fails to render claims 35, 36, and 47 obvious for at least the same reasons. Applicant reserves the right to traverse the examiner’s characterization of the May reference they it become pertinent to any issue of patentability”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teach all limitations recited in claims 29 and 30 (see above Response to Arguments related the rejection under pre-AIA  35 U.S.C. 102 (b)). 
Note that, since applicant has not either addressed the double patenting rejections below in the response filed on December 20, 2021 or filed a terminal disclaimer, these double patenting rejections have been maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-32, 35-44, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,041,950 B2 wherein a fluorescent In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 29-32, 35-44, and 47 in this instant application are not identical to claims 1-20 of U.S. Patent No. 10,041,950 B2, since the content of U.S. Patent No. 10,041,950 B2 teaches that the light in claims 1, 16, and 18 of U.S. Patent No.10,041,950 B2 can be visible light (eg., see column 33), “the detection probe is an oligonucleotide probe or an antibody probe. In further illustrative embodiments, the labeling conjugate includes an antibody coupled to the enzyme. Exemplary enzymes include oxidoreductases or peroxidases. An exemplary antibody for the labeling conjugate would be an anti-species or an anti-hapten antibody. The detection probe may include a hapten selected from the group consisting an oxazole hapten, pyrazole hapten, thiazole hapten, nitroaryl hapten, benzofuran hapten, triterpene hapten, urea hapten, thiourea hapten, rotenoid hapten, coumarin hapten, cyclolignan hapten, di-nitrophenyl hapten, biotin hapten, digoxigenin hapten, fluorescein hapten, and rhodamine hapten. In other examples, the detection probe is monoclonal antibody derived from a second species such as goat, rabbit, mouse, or the like. The labeling conjugate is configured, through its inclusion of an anti-species or an anti-hapten antibody to bind selectively to the detection probe” (eg., see column 3, first paragraph), “the signaling conjugate may comprise an optional linker. If a linker is used, it may be selected from any of the linkers disclosed herein. In particular disclosed embodiments, the 
Claims 29-32, 35-44, and 47 are provisionally rejected on the ground of nonstatutory 
double patenting as being unpatentable over claim 29, 30, 32-47, and 59-65 of copending Application No. 16/038,374 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 29-32, 35-44, and 47 in this 


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	No claim is allowed.  
11. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
March 3, 2022